


EXHIBIT 10.21




SUBLICENSE AGREEMENT

This Sublicense Agreement (this “Agreement”) is dated as of January 31, 2017
(“Effective Date”), by and among ACCUREXA INC., a company incorporated in the
Republic of the Marshall Islands (“Accurexa”) and CNMRGS Inc., a private company
incorporated in the British Virgin Islands (“CNM”).  Each of Accurexa and CNM is
referred to herein as a “Party” and collectively, as the “Parties.”

BACKGROUND




A.

Accurexa entered into an exclusive license agreement (“UCSF License”) with the
Regents of the University of California acting through its Office of Innovation,
Technology, and Alliances, University of California San Francisco (“UCSF”) in
regards to the exclusive licensing of a medical stereotactic device for the
delivery of therapeutics to the human brain, characterized as “Microinjection
Brain Catheter”, a.k.a. BranchPoint device ("Invention") on September 16, 2014.
 The invention was claimed in U.S. Patent Application No. PCT/US2013/052301,
Microinjection Catheter; UC Case No. SF2012-063 (“Patent Rights”).

B.

Accurexa desires to sublicense to CNM and CNM desires to sublicense from
Accurexa the UCSF License upon the terms, provisions, and conditions and for the
consideration hereinafter set forth.



C.

The Board of Directors of each of Accurexa and CNM has determined that it is
desirable to enter into this Agreement.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
and agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto do
hereby represent, warrant, covenant, and agree as follows:




ARTICLE 1.
DEFINITIONS

1.1.

Sublicense.  Based upon the representations, warranties, and covenants and
subject to the terms, provisions, and conditions contained in this Agreement, at
the Closing (as defined below), Accurexa hereby sublicenses the UCSF License to
CNM subject to the conditions set forth herein, and CNM agrees to sublicense the
UCSF License from Accurexa for the consideration hereinafter set forth.

1.2.

Consideration.  On the Effective Date, CNM shall assume as a sublicensee all
rights and obligations of the UCSF License from Accurexa and will pay Accurexa
an Earned Royalty of thirty five percent (35%) of the Net Sales of Sublicensed
Product or Sublicensed Method, as described in the UCSF License.  Furthermore,
CNM will assume all obligations that arise from the promissory note in the
amount of $200,000 and at an interest rate of 5.00% per annum that was issued to
the Lim Development Group by Accurexa on January 12, 2015.

1.3.

Closing Deliveries.  (a) Upon execution of this Agreement (the “Closing”),
Accurexa shall deliver or cause to be delivered to CNM the following (the
“Deliverables”): (i) all BranchPoint prototypes and device inventories, if any,
and (ii) all device specifications, drawings and test data.








--------------------------------------------------------------------------------




ARTICLE 2.
REPRESENTATIONS AND WARRANTIES BY ACCUREXA

Accurexa represents and warrants as follows to CNM .

2.1.

Organization, Standing and Power.  Accurexa is duly organized, validly existing
and in good standing under the laws of the jurisdiction in which it is organized
and has the corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own, lease or otherwise hold its properties and assets and to conduct its
businesses as presently conducted, other than such franchises, licenses,
permits, authorizations and approvals the lack of which, individually or in the
aggregate, has not had and would not reasonably be expected to have a Material
Adverse Effect on Accurexa (as defined below).  Accurexa is duly qualified to do
business in the jurisdiction where the nature of its business or its ownership
or leasing of its properties make such qualification necessary except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect.  “Material Adverse Effect” means any of (i) a material and
adverse effect on the legality, validity or enforceability of this Agreement,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company, or
(iii) an adverse impairment to the Company’s ability to perform on a timely
basis its obligations under this Agreement.

2.2.

Authority; Execution and Delivery; Enforceability.  Accurexa has all requisite
corporate power and authority to execute and deliver this Agreement and to
consummate the transactions contemplated by this Agreement (the “Transactions”).
 The execution and delivery by Accurexa of this Agreement and the consummation
of the Transactions have been duly authorized and approved by its Board of
Directors and no other corporate proceedings on the part of any of them are
necessary to authorize this Agreement and the Transactions.  When executed and
delivered, this Agreement will be enforceable against Accurexa in accordance
with its terms, except as such enforcement is limited by general equitable
principles, or by bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights generally.

2.3.

No Conflicts; Consents.  The execution and delivery by Accurexa of this
Agreement does not, and the consummation of the Transactions and compliance with
the terms hereof will not, conflict with, or result in any violation of or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any obligation or to
loss of a material benefit under, or result in the creation of any lien or
encumbrance upon any of the properties or assets of the Company under, any
provision of (i) the Constituent Instruments of   Accurexa , (ii) any material
Contract to which the Accurexa is a party or by which any of its respective
properties or assets is bound or (iii) any material judgment, order or decree or
material Law applicable to Accurexa and each of its respective properties or
assets, other than, in the case of clauses (ii) and (iii) above, any such items
that, individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect on any of them.  

2.4.

Compliance with Applicable Laws.  Accurexa has conducted its business and
operations in compliance with all applicable Laws, except for instances of
noncompliance that, individually and in the aggregate, have not had and would
not reasonably be expected to have a Material Adverse Effect on the Company .











2

--------------------------------------------------------------------------------

ARTICLE 3.
REPRESENTATIONS AND WARRANTIES BY CNM

CNM represents and warrants as follows to Accurexa .

3.1.

Organization; Authority.  CNM is an entity duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization with the
requisite corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder. The execution, delivery and performance by
CNM of the transactions contemplated by this Agreement has been duly authorized
by all necessary corporate action, on the part of CNM.  This Agreement has been
duly executed by CNM, and when delivered by CNM in accordance with the terms
hereof, will constitute the valid and legally binding obligation of the CNM,
enforceable against it in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

3.2.

Knowledge and Experience. CNM has such knowledge and experience in financial and
business matters so as to be capable of evaluating and understanding, and has
evaluated and understood, the merits and risks of sublicensing the UCSF License.
CNM has reviewed copies of such documents and other information as CNM has
deemed necessary in order to make an informed decision with respect to its
sublicensing of the UCSF License.

ARTICLE 4.
MISCELLANEOUS

4.1.

Fees and Expenses.  Each party shall pay the fees and expenses of its advisers,
counsel, accountants and other experts, if any, and all other expenses incurred
by such party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement.

4.2.

Entire Agreement. This Agreement contains the entire agreement of the parties
relating to the subject matter hereof.  This Agreement and its terms may not be
changed orally but only by an agreement in writing signed by the party against
whom enforcement of any waiver, change, modification, extension or discharge is
sought.     

4.3.

Amendments; Waivers; No Additional Consideration.  No provision of this
Agreement may be waived or amended except in a written instrument signed by
Accurexa and CNM holding.  No waiver of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor shall any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

4.4.

Termination.  This Agreement may be terminated by both Accurexa or CNM upon
thirty (30) days written notice to the other.  However, CNM’s assumption of all
obligations that arise from the promissory note in the amount of $200,000 and at
an interest rate of 5.00% per annum that was issued to the Lim Development Group
by Accurexa on January 12, 2015, shall survive any termination.

4.5.

Construction.  The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.  The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.  This Agreement shall be
construed as





3

--------------------------------------------------------------------------------

if drafted jointly by the parties, and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any
provisions of this Agreement.

4.6.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns.  

4.7.

No Third-Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

4.8.

Governing Law.  All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the Republic of the Marshall
Islands, without regard to the principles of conflicts of law thereof.  

4.9.

Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

4.10.

Severability.  If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOLLOW]





4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Sublicense Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.




ACCUREXA INC.




By:

/s/ Bryan Lee

Name: Bryan Lee

Title: President & CEO




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

CNM SIGNATURE PAGE FOLLOWS]





 

--------------------------------------------------------------------------------






-

IN WITNESS WHEREOF, the parties hereto have caused this Sublicense Agreement to
be duly executed by their respective authorized signatories as of the date first
indicated above.




CNMRGS INC.

 

By:

/s/ Steffen Werner

Name: Steffen Werner

Title: Director

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]















